 


110 HJ 3 IH: To acknowledge a long history of official depredations and ill-conceived policies by the United States Government regarding Indian tribes and offer an apology to all Native Peoples on behalf of the United States.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
110th CONGRESS 
1st Session 
H. J. RES. 3 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mrs. Jo Ann Davis of Virginia introduced the following joint resolution; which was referred to the Committee on Natural Resources 
 
JOINT RESOLUTION 
To acknowledge a long history of official depredations and ill-conceived policies by the United States Government regarding Indian tribes and offer an apology to all Native Peoples on behalf of the United States. 
 
 
 Whereas the ancestors of today’s Native Peoples inhabited the land of the present-day United States since time immemorial and for thousands of years before the arrival of peoples of European descent;  
 Whereas the Native Peoples have for millennia honored, protected, and stewarded this land we cherish;  
 Whereas the Native Peoples are spiritual peoples with a deep and abiding belief in the Creator, and for millennia their peoples have maintained a powerful spiritual connection to this land, as is evidenced by their customs and legends;  
 Whereas the arrival of Europeans in North America opened a new chapter in the histories of the Native Peoples;  
 Whereas, while establishment of permanent European settlements in North America did stir conflict with nearby Indian tribes, peaceful and mutually beneficial interactions also took place;  
 Whereas the foundational English settlements in Jamestown, Virginia, and Plymouth, Massachusetts, owed their survival in large measure to the compassion and aid of the Native Peoples in their vicinities;  
 Whereas, in the infancy of the United States, the founders of the Republic expressed their desire for a just relationship with the Indian tribes, as evidenced by the Northwest Ordinance enacted by Congress in 1787, which begins with the phrase, The utmost good faith shall always be observed toward the Indians;  
 Whereas Indian tribes provided great assistance to the fledgling Republic as it strengthened and grew, including invaluable help to Meriwether Lewis and William Clark on their epic journey from St. Louis, Missouri, to the Pacific Coast;  
 Whereas Native Peoples and non-Native settlers engaged in numerous armed conflicts;  
 Whereas the United States Government violated many of the treaties ratified by Congress and other diplomatic agreements with Indian tribes;  
 Whereas this Nation should address the broken treaties and many of the more ill-conceived Federal policies that followed, such as extermination, termination, forced removal and relocation, the outlawing of traditional religions, and the destruction of sacred places;  
 Whereas the United States forced Indian tribes and their citizens to move away from their traditional homelands and onto federally established and controlled reservations, in accordance with such Acts as the Indian Removal Act of 1830;  
 Whereas many Native Peoples suffered and perished— 
 (1) during the execution of the official United States Government policy of forced removal, including the infamous Trail of Tears and Long Walk;  
 (2) during bloody armed confrontations and massacres, such as the Sand Creek Massacre in 1864 and the Wounded Knee Massacre in 1890; and  
 (3) on numerous Indian reservations;   
 Whereas the United States Government condemned the traditions, beliefs, and customs of the Native Peoples and endeavored to assimilate them by such policies as the redistribution of land under the General Allotment Act of 1887 and the forcible removal of Native children from their families to faraway boarding schools where their Native practices and languages were degraded and forbidden;  
 Whereas officials of the United States Government and private United States citizens harmed Native Peoples by the unlawful acquisition of recognized tribal land, the theft of resources from such territories, and the mismanagement of tribal trust funds;  
 Whereas the policies of the United States Government toward Indian tribes and the breaking of covenants with Indian tribes have contributed to the severe social ills and economic troubles in many Native communities today;  
 Whereas, despite continuing maltreatment of Native Peoples by the United States, the Native Peoples have remained committed to the protection of this great land, as evidenced by the fact that, on a per capita basis, more Native people have served in the United States Armed Forces and placed themselves in harm’s way in defense of the United States in every major military conflict than any other ethnic group;  
 Whereas Indian tribes have actively influenced the public life of the United States by continued cooperation with Congress and the Department of the Interior, through the involvement of Native individuals in official United States Government positions, and by leadership of their own sovereign Indian tribes;  
 Whereas Indian tribes are resilient and determined to preserve, develop, and transmit to future generations their unique cultural identities;  
 Whereas the National Museum of the American Indian was established within the Smithsonian Institution as a living memorial to the Native Peoples and their traditions; and  
 Whereas Native Peoples are endowed by their Creator with certain unalienable rights, and that among those are life, liberty, and the pursuit of happiness: Now, therefore, be it   
 
 
1.Acknowledgement and apologyThe United States, acting through Congress— 
(1)recognizes the special legal and political relationship the Indian tribes have with the United States and the solemn covenant with the land we share; 
(2)commends and honors the Native Peoples for the thousands of years that they have stewarded and protected this land; 
(3)acknowledges years of official depredations, ill-conceived policies, and the breaking of covenants by the United States Government regarding Indian tribes; 
(4)apologizes on behalf of the people of the United States to all Native Peoples for the many instances of violence, maltreatment, and neglect inflicted on Native Peoples by citizens of the United States; 
(5)expresses its regret for the ramifications of former offenses and its commitment to build on the positive relationships of the past and present to move toward a brighter future where all the people of this land live reconciled as brothers and sisters, and harmoniously steward and protect this land together; 
(6)urges the President to acknowledge the offenses of the United States against Indian tribes in the history of the United States in order to bring healing to this land by providing a proper foundation for reconciliation between the United States and Indian tribes; and 
(7)commends the State governments that have begun reconciliation efforts with recognized Indian tribes located in their boundaries and encourages all State governments similarly to work toward reconciling relationships with Indian tribes within their boundaries. 
2.DisclaimerNothing in this Joint Resolution authorizes any claim against the United States or serves as a settlement of any claim against the United States. 
 
